Exhibit 10(iii) (A)

 

BANK OF THE OZARKS, INC.

 

DEFERRED COMPENSATION PLAN

 

Preamble

 

This Plan is an unfunded deferred compensation arrangement for a select group of
management or highly-compensated personnel and all rights hereunder shall be
governed by and construed in accordance with the laws of Arkansas.

 

A. Participants. Any management or highly compensated employee (“Employee”) of
BANK OF THE OZARKS, INC. (“Corporation”), or any wholly owned subsidiary of the
Corporation (“Subsidiary”), who has been designated as eligible to participate
under the plan (“Plan”) by the Board of Directors of the Corporation (“Board”),
may elect to become a participant (“Participant”) under the Plan by filing a
written notice (“Notice”) with the Corporation or the subsidiary of the
Corporation for whom the Employee performs his services (“Employer”), in the
form prescribed by the Board.

 

B. Deferred Compensation. Any Participant may elect, in accordance with Section
F of this Agreement, to defer annually the receipt of a portion of the
compensation otherwise payable to him by an Employer attributable to any Plan
year. Compensation eligible for deferral shall include salary to be earned in
the Plan year plus any bonus attributable to such Plan year. “Compensation”
means all of a Participant’s W-2 compensation which is actually paid to the
Participant by the Employer attributable to the Plan year; provided that
“compensation” shall also include any amount which is contributed by the
Employer pursuant to a salary reduction agreement and which is not includible in
the gross income of the Participant under Sections 402(h)(1)(B)(SEP Deferrals),
125, 402(a)(8) (401(k) deferrals), 403(b) and 457(b) of the Code. Such deferral
may be fixed at a percentage of future income to be earned and received as
compensation; provided, however, that the total amount which is designated by
the Participant may not exceed twenty-five percent (25%) of the Participant’s
total income for the Plan year, or such other amount as the Board may from time
to time approve in writing. Any compensation deferred



--------------------------------------------------------------------------------

pursuant to this Section shall be recorded by the Corporation in a deferred
compensation account (“Account”) maintained in the name of the Participant,
which Account shall be credited on each date a payment of compensation is made,
in accordance with the Employer’s normal practices.

 

The Corporation shall furnish each Participant with a quarterly statement of his
Account. The Corporation shall also credit net income, gains or losses on
investment of amounts in an Account to such Account until its final distribution
pursuant to Section E of the Plan. The amount of compensation that a Participant
elects to defer under this Section will remain constant until suspended or
modified by the filing of another election with the Corporation by a Participant
in accordance with Section F of the Plan.

 

The Plan will operate on a calendar year.

 

C. Employer Allocations. The Board may from time to time cause the Account of a
Participant to be increased at such time and by such amount as the Board may
designate in writing (“Employer Allocation”). The Corporation shall create a
subaccount for each Participant receiving an Employer Allocation to which the
Employer Allocation, net income, gains and losses on investments shall be
credited. For all other purposes of the Plan, the Employer Allocation subaccount
shall be treated as part of the Participant’s Account.

 

D. Investment of Deferred Amounts.

 

1. In order to meet its contingent deferred obligations for each Participant
hereunder, the Corporation shall set aside or earmark funds in an amount equal
to the total amounts credited to each Participant’s Account hereunder. Such
funds shall be accounted for separately for each Participant. The funds in each
account shall be invested as determined by the Board; provided, however, that in
the discretion of the Board it may grant to each Participant the right to
designate how the funds in the Participant’s account shall be invested. The
Board shall not be bound by any Participant’s election and, in its discretion,
may refuse to allow the investment of the funds as directed by the Participant.

 

2. The income and gains and losses, both realized and unrealized, from
investments made pursuant to paragraph 1 on the account of any Participant, net
of any expenses properly chargeable thereto shall be determined quarterly by the
Board. Such net income or loss as so determined shall be allocated and credited
to the account of each Participant.

 

E. Distribution.

 

1. Upon the Participant’s separation from service with the Corporation and all
Subsidiaries for any reason other than death, the Participant will be entitled
to receive all amounts credited to the Participant’s Account as of the date of
separation from service. Such amounts shall be distributed as set forth in
paragraph 5 below.



--------------------------------------------------------------------------------

2. Upon the Participant’s separation from service with the Corporation and all
Subsidiaries by reason of his death, the Participant’s designated beneficiary or
beneficiaries will be entitled to receive all amounts credited to the Account of
the Participant as of the date of his death. Said amounts shall be payable as
set forth in paragraph 5 below.

 

3. Upon the death of the Participant prior to complete distribution of the
entire balance of the Participant’s Account (and after the date the
Participant’s separation from service with the Corporation and all
Subsidiaries), the remaining balance of his Account on the date of his death
shall be payable to the Participant’s designated beneficiary or beneficiaries as
set forth in paragraph 5 below.

 

4. Upon the occurrence of an Unforeseeable Emergency (as defined in Section N),
the Participant or the Participant’s designated beneficiary may receive a
distribution as allowed by Section N but no more frequently than once each
calendar year.

 

5. Distributions of the Participant’s Account pursuant to paragraph 1 or 2 above
shall be made in the manner selected by such Participant on his or her initial
Notice, and the Participant shall not have the ability to change such selection.
The only permissible payment methods to select pursuant to such Notice are (i) a
lump sum distribution; (ii) annual installments over a three-year period; (iii)
annual installments over a five-year period; and (iv) annual installments over a
ten-year period. If annual installments are selected, the payment shall be made
so to exhaust the Participant’s Account over said period (therefore, by way of
example, if the Participant selects annual installments over a ten-year period,
the first annual installment shall equal one-tenth of the then balance of the
Participant’s Account, the second annual installment shall equal one-ninth of
the then balance and so on).

 

Payments to be made pursuant to paragraph 1 above shall commence as soon as
administratively practical, but in no event prior to six (6) months from the
date of the Participant’s separation from service.

 

Payments to be made pursuant to paragraph 2 above shall commence as soon as
administratively practical following the date upon the Participant’s death.

 

Upon the death of a Participant as set forth in paragraph 3, payments to the
Participant’s designated beneficiary or beneficiaries shall continue at the same
times and in the same amounts as would have been made to the Participant had the
Participant survived for the entire pay out period.

 

F. Election to Defer Compensation. The Notice by which a Participant elects to
defer compensation as provided in this Agreement shall be in writing, signed by
the Participant, and delivered to the Corporation prior to January 1 of the Plan
year in which the compensation to be deferred is otherwise payable to the
Participant. Except as provided below, no employee may enter the Plan except on
the beginning of a Plan year. Such election (and any subsequent election) will
continue until suspended or



--------------------------------------------------------------------------------

modified in a writing delivered by the Participant to the Corporation, which new
election shall only apply to compensation otherwise payable to the Participant
after the end of the Plan year in which such election is delivered to the
Corporation. Any deferral election made by the Participant shall be irrevocable
with respect to any compensation covered by such election, including the
compensation payable in the Plan year in which the election suspending or
modifying the prior election is delivered to the Corporation.

 

In the first year in which a Participant becomes eligible to participate in the
Plan the newly eligible Participant may make an election to defer compensation
for services performed subsequent to the election within thirty (30) days after
the date the employee becomes eligible.

 

G. Participant’s Rights Unsecured. The right of the Participant or his
designated beneficiary to receive a distribution hereunder shall be an unsecured
claim against the general assets of the Corporation, and neither the Participant
nor his designated beneficiary shall have any rights in or against any amount
credited to his or her Account, funds invested hereunder or any other specific
assets of the Corporation. All amounts credited to an Account shall constitute
general assets of the Corporation subject to the claims of its creditors. The
Accounts shall be considered the property of the company participating in the
Plan for which the Participant is employed. The Plan constitutes a mere promise
to make future benefit payments to a Participant. Nothing contained hereunder
shall be deemed to create a trust of any kind or create any fiduciary
relationship. It is the intention of the Corporation and each Participant (by
delivery of the Notice) that the Plan be considered an unfunded deferred
compensation arrangement for federal and state income tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended.

 

H. Amendments to the Plan. The Board may amend the Plan at any time, without the
consent of the Participants or their beneficiaries, provided, however, that no
amendment shall divest any Participant or beneficiary of the amount credited to
his Account, or of any rights to which he would have been entitled if the Plan
had been terminated immediately prior to the effective date of such amendment.
Notice of each amendment shall be given in writing to each Participant or
beneficiary of a deceased Participant.



--------------------------------------------------------------------------------

I. Termination of the Plan. The Board may terminate the Plan at any time. Upon
termination of the Plan, distribution of the amounts credited to a Participant’s
Account shall be made in the manner and at the time heretofore prescribed;
provided that no additional credits shall be made to the Account of a
Participant following termination of the Plan other than net income or losses
thereon credited pursuant to Section D.

 

J. Liability. No member of the Board and no officer or employee of the
Corporation shall be liable to any person for any action taken or omitted in
connection with the administration of this Plan unless attributable to his own
fraud or willful misconduct; nor shall the Corporation be liable to any person
for any such action unless attributable to fraud or willful misconduct on the
part of a director, officer or employee of the Corporation.

 

K. Expenses. Costs of administration of the Plan will be paid by the Corporation
and/or by such of its Subsidiaries with participating Employees in the Plan
sharing costs as may be determined by the Corporation.

 

L. Assignment. A Participant’s rights under the Plan, including the right to
benefit payments, are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the Participant or the Participant’s beneficiary.

 

M. Effective Date. This Plan shall be effective January 1, 2005.

 

N. Unforeseeable Emergency.

 

1. “Unforeseeable Emergency” means a severe financial hardship of the
Participant or beneficiary resulting from an illness or accident of the
Participant or beneficiary, the Participant’s or beneficiary’s spouse, or the
Participant’s or beneficiary’s dependent (as defined in Internal Revenue Code
section 152(a)); loss of the Participant’s or beneficiary’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by homeowner’s insurance, e.g., as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant or the
beneficiary. For example, the imminent foreclosure of or eviction from the
Participant’s or beneficiary’s primary residence may constitute an Unforeseeable
Emergency. In addition, the need to pay for medical expenses, including
non-refundable deductibles, as well as for the cost of



--------------------------------------------------------------------------------

prescription drug medication, may constitute an Unforeseeable Emergency.
Finally, the need to pay for the funeral expenses of a spouse or a dependent (as
defined in Internal Revenue Code section 152(a)) may also constitute an
Unforeseeable Emergency. Except as otherwise specifically provided in this
paragraph 1, the purchase of a home and the payment of college tuition are not
unforeseeable emergencies under this paragraph 1.

 

2. Whether a Participant or beneficiary is faced with an Unforeseeable Emergency
permitting a distribution under this Section N is to be determined based on the
relevant facts and circumstances of each case, but, in any case, a distribution
on account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship, or by cessation of deferrals under the Plan.

 

3. Distributions because of an Unforeseeable Emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include any
amounts necessary to pay any federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution).

 

O. Administration. The Board shall administer the Plan in accordance with its
terms and shall have all powers necessary to carry out its terms. The Board will
interpret the Plan in accordance with its terms and their intended meaning. The
Board will have the discretion to make any findings of fact needed to administer
the Plan or determine benefits claims, and to construe ambiguous, unclear, or
implied (but not stated) terms in any way it deems appropriate. The Board’s
earlier exercise of its discretionary authority granted under the Plan shall not
require it to exercise that authority in the same manner thereafter. If any Plan
provision, on account of errors in drafting, does not accurately reflect its
intended meaning, as determined by the Board in its sole discretion, the
provision will be considered ambiguous and will be construed by the Board in a
manner consistent with the intended meaning. All actions taken and
determinations made in good faith by the Board under this Section will be final
and binding on all persons except as otherwise expressly provided herein. The
Board may make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan or required to comply with
applicable law. The Corporation may employ one or more persons to render advice
with regard to any responsibility under the Plan. A Board member who is a
Participant under the Plan will not vote or act on any matter relating only to
himself. The Board shall have the power to allocate responsibilities among its
members and delegate responsibilities by written action. Such delegations may



--------------------------------------------------------------------------------

be to officers or employees of the Corporation or to other individuals or
entities, all of whom shall serve at the pleasure of the Board and, if full-time
employees of the Employer, without compensation. Unless the Board resolves
otherwise in writing, any responsibility allocated or delegated shall be the
sole and several responsibility of the person or entity to whom allocated or
delegated and not the joint responsibility of any other person or entity. Any
person or entity may serve in more than one capacity as respects the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officers as of the      day of                     , 2004.

 

BANK OF THE OZARKS, INC. By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------